Johnson, J.
delivered the opinion of the court.
There is no law which requires a magistrate to make a record of his judgments; and I learn from Mr. Rauls, the messenger of the court, an old and intelligent magis-irate of the district, that magistrates do not generally keep such memorials of their proceedings, and when they do, they can only be considered as private me-moranda. The execution on the contrary, is an official act, constituting the highest evidence of the facts stated in it, and ought to have been received in evidence.

The nonsuit is therefore set aside, and a new trial granted.

Harper, J. concurred.